DETAILED ACTION

Claim Objections
The objection to claim 7 made in the previous Office Action is withdrawn in view of Applicant's amendment, filed July 6, 2021. 

Claim Rejections - 35 USC § 112
The rejections of claims 1-13 and 17 made under 35 U.S.C. 112 are withdrawn in view of Applicant's amendment, filed July 6, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nurminen (US Pat. No. 3,981,352) in view of Chernyavskij (RU 2610482C1), cited herein according to an English language translation, in view of Hoshino (US Pat. No. 5,998,322) and Heichel (US Reg. No. H48).
Regarding claims 1-4, 7-11, and 17, Nurminen teaches a porous refractory material comprising a closed refractory aggregate fraction of alumina particles ranging 
The teachings of Nurminen differ from the current invention in that aggregate alumina particles are not taught to be porous spherulites.  However, the prior art product is intended for handling molten metals (Abstract). Chernyavskij further teaches a porous ceramic for use in metallurgy that includes porous alumina spheroids that provide the material with enhanced strength, enhanced heat resistance, and reduced thermal conductivity (par. 79-86).  Accordingly, it would have been obvious to one of ordinary skill in the art to use porous alumina spherulites in Nurminen's taught size range as the closed refractory aggregate in the product because they provide ceramic materials appropriate for high-temperature metal handling with enhanced strength and heat resistance, and reduced thermal conductivity.  
The teachings of Nurminen may be considered to differ from the current invention in that the claimed binder content (relative to the aggregate) and its particle sizes are not disclosed.  However, Nurminen's material is intended for metal filtration (col. 1, ln. 4-9).  Hoshino further teaches to use 5 to 25 parts by weight of inorganic binder per 100 parts by weight of refractory particles in filtration material similar to that of Nurminen in order to achieve sufficient bonding between the grains while maintaining sufficiently wide pores that prevent filter loading (Hoshino, col. 4, In. 64-col. 5, In. 17).  As such, it would have been obvious to one of ordinary skill in the art to include 5 to 25 parts per weight of inorganic binder per 100 parts of refractory aggregate particles in Nurminen's filtration material in order to achieve the benefits taught by Hoshino, which renders 
The claim requirement that the recited product is a "cast material" is a product-by-process limitation.  The claim requirements that the alumina is formed from hydratable alumina is also a product-by-process limitation.  Product-by-process claims are not limited to the recited processing steps, but rather the product implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitations because it has the implied structure. 

Regarding claim 13, as shown in Figures 1-3, Nurminen's material has open, tortuous porosity (Figs. 1-3). 

Claims 1-4, 6, 7, 9-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rieger (US Pat. No. 4,528,099) and optionally in view of Hoshino and/or Heichel.  Claims 5 and 8 are rejected in view of Rieger, optionally Hoshino, and Heichel, as applied to claims 1 and 4.  

Regarding claims 1-4, 7, 8, and 11, Rieger teaches a porous refractory cast material comprising two layers, each comprising a closed refractory aggregate fraction having a minimum particle size that is 65 % of the maximum particle size (i.e. the ratio of maximum aggregate particle size to minimum aggregate particle size is about 1.5) that are bound together with a refractory binder phase, such as aluminum orthophosphate (i.e. "alumina phosphate"), silica gel, or finely divided aluminum oxide powder with particle sizes in the angstrom range (col. 3, ln. 3-21; col. 4, ln. 26-44)).  The refractory aggregate fraction may comprise alumina (col. 3, on. 45-68).  
 	As discussed above, each layer of Rieger's product may be considered a "porous refractory cast material" with aggregates in the recited sizes range.  The two layers in Rieger's structure respectively have particle sizes in the range of 1 to 5 mm and 0.3 to 2 mm (col. 3, ln. 6-11).  Therefore, even if the particles of one layer are compared to those of the other, Rieger's aggregate particle distribution encompasses and renders obvious that of the claims.  See MPEP 2144.05.  As Rieger makes no disclosure of any particles other than the aggregate having a size of greater than 0.1 mm, and teaches that the binder may be angstrom-sized, the "closed refractory aggregate fraction" in one or both layers of Rieger's product is presumed to comprise "100 % of the material having a particle diameter of greater than 0.1 mm" and, though Rieger does not make an explicit statement to this effect, which might be considered a difference from the current invention, it would have been obvious to configure his product as such for this reason. Therefore, 100 % of the binder phase consists of particles (or at least is made of particles) having a size of less than 100 microns.    

The teachings of Rieger differ from the current invention in that aggregate alumina particles are not taught to be porous spherulites.  However, the prior art product is intended for handling molten metals (Abstract). Chernyavskij further teaches a porous ceramic for use in metallurgy that includes porous alumina spheroids that provide the material with enhanced strength, enhanced heat resistance, and reduced thermal conductivity (par. 79-86).  Accordingly, it would have been obvious to one of ordinary skill in the art to use porous alumina spherulites in Rieger's taught size ranges as the closed refractory aggregate in the product because they provide ceramic materials appropriate for high-temperature metal handling with enhanced strength and heat resistance, and reduced thermal conductivity.  
The teachings of Rieger differ from the current invention in that the claimed percentages of refractory aggregate and refractory binder are not disclosed. However, Rieger does teach that the material may be made with as little as no binder and, if glass is used as the binder, up to 60 wt. % of the porous material (col. 4, ln. 27-56).  As such, Rieger appears to teach a binder content range of 0 to 60 wt. %.  Accordingly, it would have been obvious to one of ordinary skill in the art to include 0 to 60 wt. % of a binder, such as silica gel, alumina phosphate, or finely-divided aluminum oxide powder in Rieger's product because Rieger appears to teach that such a binder content range is appropriate.  Additionally, Rieger teaches that his product is intended for filtering molten metals (Abstract).  Hoshino further teaches to use 5 to 25 parts by weight of inorganic binder per 100 parts by weight of refractory particles in a similar filtration material in order to achieve sufficient bonding between the grains while maintaining sufficiently 
The teachings of Rieger might further be considered to differ from the current invention in that he does not use the same terms to refer to his binder materials as the claims.  However, as discussed above, Rieger's product is intended for handling molten metals.  Heichel further teaches a porous material for metal filtration that incorporates calcium aluminate cement as a binder (col. 4, ln. 10-55).  Heichel teaches that the cement hydrates upon contact with water, causing it to set into a solid after being combined with other particles, thereby providing green strength to the structure prior to other heating steps (col. 4, ln. 35-41).  Heichel also teaches that the particles of the cement slurry should be smaller than 200-mesh so that it can effectively flow around and combine with other, larger particles (col. 4, ln. 15-28). As such, it would have been obvious to one of ordinary skill in the art to use a calcium aluminate cement made up of particles smaller than 200 mesh (i.e. 0.074 mm) because Heichel demonstrates that the material is effective as a binder for refractories used in molten metal filtration and in order to impart green strength to the product prior to additional treatments.  As such, the product of Rieger, optionally Hoshino, and Heichel includes a ferrous-capable binder phase comprising calcium aluminate cement as the refractory binder.  


The limitations regarding the formation of the binder phase are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the product implied by the recited procedure.  See MPEP 2113.  As a binder phase formed/made from "hydratable alumina" comprises alumina and one formed/made from "colloidal silica" comprises silica, Rieger's silica- or alumina-based binder meets the claim limitations because it has the structure implied by the claim.  
The claim requirement that the recited product is a "cast material" is also a product-by-process limitation. The prior art product also meets this claim limitation because it has the implied structure. 

Regarding claim 5, as discussed above, the prior art product includes a calcium aluminate cement-based binding phase.  The teachings of the cited prior art may be considered to differ from the current invention in that the binding phase of their combined product is not explicitly taught to include silica or reactive alumina.  However, Heichel teaches that it is desirable to include a small amount of very fine silica-containing powder in a calcium aluminate composition in order to assist in the flow of the slurry around other, larger particles in the mixture (col. 4, ln. 20-24).  Rieger further teaches to coat the free grain surfaces in the material with activated alumina and a small amount of binder in order to increase the surface area of the filter (col. 4, ln. 59-68). Accordingly, it would have been obvious to one of ordinary skill in the art to include fine silica particles in the calcium aluminate cement binder of the prior art product in order to improve the flow properties of the slurry and to assist in the slurry being evenly 

Regarding claim 6, the teachings of Rieger differ from the current invention in that 100 % of the refractory aggregate fraction is not taught to have a diameter of greater than 5 mm.  However, as no criticality has been established, the recited aggregate size is a prima facie obvious selection of size, dimension, or shape that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04. 

Regarding claims 9 and 10, as discussed above, the smallest aggregate particles Rieger teaches have a diameter of 1 mm in one layer and 0.3 mm in the other layer, and the binder in his product may be finely-divided alumina made up of angstrom-sized particles.  As also discussed above, Heichel renders obvious a binder made up of sub-0.074 mm-sized particles.  As such, the prior art teach or render obvious product 

Regarding claims 12 and 13, as Rieger's product is intended to have molten metal flow through its pores (Abstract; col. 2, ln. 5-40; col. 2, ln. 63-65), its porosity is open porosity. Given that Rieger's product is essentially made up of beds of piled spherical grains with interstices through which a molten metal is intended to flow and no disclosure pore formers/molding steps are disclosed that would result in straight or other deliberately-shaped pore paths (col. 3, ln. 26-36; col. 5, ln. 6-11; col. 6, ln, ln. 60-63), its open porosity is necessarily tortuous. Rieger further teaches that the two layers in the product respectively have open porosities of 25 to 80 vol. % and 25 to 50 vol. % (col. 2, ln. 9-20).  The instantly claim porosity range is obvious in view of Rieger. See MPEP 2144.05. 

Regarding claim 17, as discussed above, one or both of Rieger's layers may be considered "a porous refractory material".  As such, the layer containing refractory aggregates that may have a size in the range of 1 to 5 mm is a "porous refractory material".  As also noted above, Rieger teaches that the smallest particles in a layer have diameters that are at least 65 % of those of the largest particles. Rieger further teaches that the layer may have particles ranging in size from 3.2 to 4 mm and from 4 to 5 mm (col. 3, ln. 16-18).  The claimed particle size range is anticipated or obvious by Rieger. See MPEP 2144.05. 


Claims 1, 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (JP H10251739A), cited herein according to the English language translation provided by Applicant on July 7, 2021, in view of Chernyavskij. 
Regarding claims 1, 2, 4, and 7, Goto teaches a porous refractory cast material comprising a closed refractory aggregate fraction of alumina particles having a ratio of maximum to minimum particle sizes in the range of 10:1 or less and a binder phase comprising alumina cement (Table 2, Composition 4; par. 4, par. 35).  The closed refractory aggregate fraction makes up 100 wt. % of the material having a particle diameter of greater than 0.1 mm and the weight percentage of the aggregate fraction to the combined weight of the aggregate fraction and binder phase is in the range of 85 to 99 wt. % (Table 2, Composition 4; par. 10; claim 1).  The instantly claimed particle size ratios and weight percentages are anticipated or rendered obvious in view of Goto.  See MPEP 2144.05. 
The teachings of Goto differ from the current invention in that aggregate alumina particles are not taught to be porous spherulites.  However, the prior art product is intended to be used as a refractory. Chernyavskij further teaches a porous refractory ceramic that includes porous alumina spheroids that provide the material with enhanced strength, enhanced heat resistance, and reduced thermal conductivity (par. 79-86).  Accordingly, it would have been obvious to one of ordinary skill in the art to use porous alumina spherulites in Goto's taught size ranges as the closed refractory aggregate in the prior art product because they provide ceramic materials appropriate for high-
As discussed above, the limitations regarding the formation of the binder phase are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the product implied by the recited procedure.  See MPEP 2113.  The prior art binder meets the claim limitations because it has the structure implied by the claim.  

The rejections of claims 1-3, 6, 9-13, and 17 under 35 U.S.C. 103 as being unpatentable over Berg (US Pat. No. 5,861,057) in view of Masaryk (US Pat. No. 3,963,508) are withdrawn in view of Applicant's amendment, filed July 6, 2021. 

Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive or are moot because they do not apply to the current rejections.  The Affidavit filed by Dr. Xianxin Zhou is acknowledged and has been considered.  
Applicant has argued and the Affidavit points out that none of the cited references teach alumina spherulites, which provide various benefits.  However, as discussed above, it would have been obvious to one of ordinary skill in the art use porous alumina spherulites as the aggregate fractions in the prior art products based on the teachings of Chernyavskij.  Additionally, while the data and arguments submitted in the filled Affidavit are appreciated, they only pertain to products containing alumina spherulite aggregate particles that are spherical in shape and have a foliated inner .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784